Citation Nr: 1448103	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-44 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to October 1988 and from July 2006 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Seattle, Washington.  

The Veteran testified before the undersigned at a Board videoconference in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

At the time of the January 2014 video conference hearing conducted by the undersigned, the Veteran's representative indicated that the Veteran had been seen at various health care facilities for the disabilities on appeal and that this evidence had not been associated with the claims file.  This includes records from the Everett Clinic, from the Community Based Outreach Center in Mt. Vernon, and from an unidentified Vet Center.  The Board finds that attempts must be made to obtain this medical evidence to the extent possible.  

The Veteran's representative requested that the issues on appeal be remanded so the Veteran could appear before a Decision Review Officer (DRO).  The Board's review of the claims file demonstrates that the Veteran requested a DRO review at the time he submitted his notice of disagreement in March 2009.  He has not been afforded this review.  The Veteran must be afforded a DRO review.  See 38 C.F.R. § 3.2600.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for any of the disabilities on appeal.  After securing any necessary releases, request any relevant records identified which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  Regardless of the Veteran's response, obtain relevant outstanding VA treatment records.  The Board is particularly interested in obtaining the medical records from Everett Clinic and from the Community Based Outreach Center in Mt. Vernon.  

2.  After the development requested above has been completed to the extent possible and any other development suggested by the above has also been completed, a Decision Review officer or equivalent VA official, who has not previously reviewed the Veteran's claims, should perform a de novo review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



